 

Exhibit 10.1

 

Commitment to be Bound

by the Amended Operating Agreement

to Effect Transfer of Membership Interest

 

WHEREAS, pursuant to the First Amended Limited Liability Company Agreement of
Global Clean Solutions, LLC amended effective 15 May 2020 (the “Amended
Agreement”), a Member may transfer all or a portion of such Member’s Units to a
company, and said company shall immediately become a substituted Member if: 1)
the Member holding such Units shall deliver written notice to the Company
describing in reasonable detail the proposed Transfer; and 2) the proposed
Transferee has agreed in writing to be bound by the conditions set forth in
Section 10.1 of the Agreement; and 3) Transferee designates the same Person as
Manager of Global Clean Solutions, LLC as the transferor had designated; and 4)
Transferee executes a counterpart signature page to the Amended Agreement.

 

WHEREAS Graphene Holdings, LLC (“Transferor”) seeks to Transfer all of its
twenty-five (25) Class A Units in Global Clean Solutions, LLC to Global
Technologies, Ltd, a Delaware Limited Company (the “Transferee”):

 

NOW, THEREFORE, the undersigned hereby represents and warrants as follows:

 

  a. Transferee is a Delaware Limited Company;         b. Transferor seeks to
Transfer all his twenty-five (25) Class A Units to Transferee to be held
thereby;

 

AND, the undersigned hereby agree as follows;

 

  c. Transferee acknowledges that it has read the Amended Agreement and by the
execution of this Commitment to be Bound agrees to be admitted as a member of
Global Clean Solutions, LLC, to be bound by Section 10.1 of the Amended
Agreement (reproduced below), and upon Transfer of said twenty-five (25) Class A
Units to Transferee shall execute a counterpart signature page to the Amended
Agreement, as if the Transferee were an original signatory to the Agreement;    
      —10.1 Assignment by Members. No Member shall be permitted to Transfer all
or a portion of such Member’s Units except subject to, and in compliance with,
this Article X; provided, however, that in no event may an Incentive Unit be
transferred except in connection with a Company repurchase. Each Member hereby
acknowledges the reasonableness of this prohibition in view of the purposes of
the Company and the relationship of the Members. In connection with the Transfer
of any Units, the Member holding such Units shall deliver written notice to the
Company describing in reasonable detail the Transfer or proposed Transfer and
the Board may, but is not obligated to, require prior to approving any Transfer,
an opinion of counsel, which (to the Board’s reasonable satisfaction) is
knowledgeable in securities law matters, to the effect that such Transfer of
Units may be effected without registration of such Units under the Securities
Act. A Member shall not Transfer any Units until the proposed transferee has
agreed in writing to be bound by the conditions set forth in this Section 10.1
(such agreement in writing, the “Commitment to be Bound”), and a transferee
shall be admitted to the Company as a Member only following the approval of the
Board and upon execution of a counterpart signature page to this Agreement.
Notwithstanding the foregoing, a Preapproved Transfer will be deemed to have
received unanimous consent of the Managers upon the transferee stating in
writing (a) its Commitment to be Bound and (b) in the event the transferee will
hold 20% or more of the Units outstanding (permitting it, under Section 5.1 of
the Agreement, to designate one person to serve on the Board of Managers) that
it designates the same Person as Manager as the transferor had designated ((a)
and (b), collectively, Preapproved Transfer Notification). Any Transfer by any
Member of any Units or other interests in the Company in contravention of this
Agreement shall be invalid, null, void and ineffectual and shall not bind or be
recognized by the Company or any other party.         d. By the execution of
this Commitment to be Bound and upon Transfer of said twenty-five (25) Class A
Units to Transferee, Transferee agrees to designate Brian McFadden to serve on
the Board of Managers of Global Clean Solutions, LLC under Section 5.1 of the
Amended Agreement.

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned caused this Commitment to be Bound
to be duly executed by it or on its behalf on or as of September 3, 2020.

 

  Global Clean Solutions, LLC         By:     Name: Brian McFadden   Title:
Member         By:     Name: Bryan Pantofel   Title: Member         By:    
Name: Chris Ferguson   Title: Member         Global Technologies, Ltd        
By:     Name: Wayne Anderson   Title: President

 

 

 